DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/27/2020 and 8/9/2022 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/27/2019. 
Status of Application
Claims 1-10 are pending. Claims 4-10 have been added. Claims 1-3 have been added. Claims 1 and 2 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 8/9/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/9/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the interpretations under 35 U.S.C. § 112 (6) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive for Claim 1. However, for Claims 2 -3, there is still no vehicle control, thus the claims are merely calculating a value and are still a 101 based on the analysis below. Therefore the claim rejections for Claim 1 under 35 U.S.C. § 101 has been withdrawn and the rejection for Claims 2-3 remains.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “perform the deceleration control” and this variable has antecedent issues. Where is this variable introduced? What is it? This appears to be a typo based on the amendments, however as Claim 1 is not dependent, it is unclear what is being claimed. Therefore the claims, as currently presented are unclear and indefinite. The Office is going to interpret this as “a deceleration control”. Appropriate action is required.
Claim 1 states “calculating a target lateral distance” and the later states “perform a steering control based on the lateral distance”. Thus it is interpreted that the vehicle could be steered to a desired target distance. However, later, it states based on this target, a deceleration is increased. Thus there is a strange control loop where the steering control the speed, however, the speed is based on the steering, thus what is being controlled, and how?  Therefore, as currently presented, the Claims  fail to clearly recite the metes and bounds of the claims. For example, if the target lateral distance is set, then whatever it is set too, will always have the same deceleration, as it is set and the vehicle is controlled. The Office will interpret any connection between lateral distance and speed as reading on the claim. Appropriate action is required.
Claim 1 states “a the difference is obtained by subtracting the target lateral distance from a threshold value increases and when the target lateral distance is less than the threshold value” and this limitation is unclear. The deceleration which is a value or rate is stated as a difference of length and this is unclear. Especially since the distance is a known as is the threshold and set as stated above. Therefore, as currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret an lateral distance and deceleration comparison as reading on the claims. Appropriate action is required.
Claim 1 states “determine a type” and this kind of claim language is unclear and relative claim language is indefinite. Can any two vehicle be different types, or are there threshold and levels that need to be compared to and crossed based on known sets, or variables? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims and are thus indefinite. The Office is going to interpret any object with thresholds as reading on this. Appropriate action is required.
Claim 2 states “increase the target lateral distance” and this variable has antecedent issues. Where is this variable introduced? This appears to be a typo based on the amendments, however as Claim 2 is not dependent, it is unclear what is being claimed. Therefore the claims, as currently presented are unclear and indefinite. The Office is going to interpret this as “a target lateral distance”. Appropriate action is required.
Claim 2 states “increase the target deceleration for at least one of the one or more the plurality of objects” and this is unclear, as it appears that the system is attempting to control the objects and not the vehicle. Based on the specification, it appears that only self vehicle is controlled, thus Claim 2 is unclear and fails to clearly recite the metes and bounds of the claims. Further, if this deceleration is for self-vehicle based on the objects, how does this change? As currently presented, Claim 2 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any deceleration based on these variables as reading on the claims. Appropriate action is required.
Claim 3 states “periodically repeatedly” and it is unclear what this term means, more than periodically, or repeatedly? Is thus just redundant, a typo, or does this mean something more that happens more than once? As currently presented, Claim 3 fails to clearly recite the metes and bound of the claim and is thus indefinite. The Office will interpret this as “periodically”.  Appropriate action is required.
Claim 7 is rejected under the same rational as Claim 3.
Claim 4 states “lateral distance associated with a danger” and this limitation is unclear and thus indefinite. What is the value for danger and what is not? Where is this measured? Would not all values have some type of danger associated with it? As currently presented, Claim 4 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret and lateral distance as reading on this limitation. Appropriate action is required.
Claim 8 is rejected under the same rational as Claim 4.
Claim 5 states “the threshold value is a lateral distance associated with a danger when the host vehicle passes by the pedestrian without deceleration” and this limitation is unclear and thus indefinite. What is the value for danger and what is not? Where is this measured? Would not all values have some type of danger associated with it? As currently presented, Claim 5 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret and lateral distance as reading on this limitation. Appropriate action is required.
Claim 9 is rejected under the same rational as Claim 5.
Claim 6 states “the threshold value is a lateral distance associated with a danger when the host vehicle passes by the another vehicle without deceleration” and this limitation is unclear and thus indefinite. What is the value for danger and what is not? Where is this measured? Would not all values have some type of danger associated with it? As currently presented, Claim 6 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret and lateral distance as reading on this limitation. Appropriate action is required.
Claim 10 is rejected under the same rational as Claim 6.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a distance and a deceleration
The limitations of calculating a target lateral distance and a target deceleration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “ECU” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “ECU” language, “calculating a distance and a deceleration” in the context of this claim encompasses the user manually steps of making a decision about a possible vehicle control. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a support device to perform the calculating a distance and a deceleration steps. The device in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 3-6 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 2.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the target values. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Goto et al.  (United States Patent Publication 2021/0188356).
With respect to Claim 1: Goto discloses “A driving support device for a host vehicle” [Goto, ¶ 0101-0123 and Figure 6]; 
“comprising an electronic control configured to” [Goto, ¶ 0057, 0101-0123 and Figure 6]; 
“calculate a target lateral distance which between the host vehicle and an object when the host vehicle passes by the object” [Goto, ¶ 0101-0123 and Figure 6]; 
“perform the steering control based on the target lateral distance” [Goto, ¶ 0101-0123 and Figure 6]; 
“perform a deceleration control based on a target deceleration which is a deceleration of the host vehicle when the host vehicle passes by the object” [Goto, ¶ 0101-0123 and Figure 6];
“increase the target deceleration as a difference increases” [Goto, ¶ 0101-0123 and Figure 6]; 
“the difference is obtained by subtracting the target lateral distance from a threshold value increases and when the target lateral distance is less than the threshold value” [Goto, ¶ 0101-0123 and Figure 6];
“when a plurality of objects are detected, determine a type of each of the plurality of objects and acquire threshold values for each of the plurality of objects depending on the determined type of each of the plurality of objects” [Goto, ¶ 0101-0123 and Figure 6]; 
“calculate a risk potential field based on a vehicle speed of the host vehicle” [Goto, ¶ 0101-0123 and Figure 6]; 
“a position of the host vehicle” [Goto, ¶ 0101-0123 and Figure 6]; 
“a road width of a road on which the host vehicle is traveling” [Goto, ¶ 0101-0123 and Figure 6]; 
“and positions of the plurality of objects” [Goto, ¶ 0101-0123 and Figure 6]; 
“calculate the target lateral distance and the difference for each of the plurality of objects based on the vehicle speed of the host vehicle, the position of the host vehicle, the risk potential field, and the threshold value for each of the objects” [Goto, ¶ 0101-0123 and Figure 6]; 
“and increase the target deceleration for at least one of the plurality of objects when the target lateral distance for the at least one of the plurality of objects is less than the threshold value” [Goto, ¶ 0101-0123 and Figure 6].
With respect to Claim 2: Goto discloses “A driving support device for a host vehicle” [Goto, ¶ 0101-0123 and Figure 6]; 
“comprising an electronic control unit configured to” [Goto, ¶ 0101-0123 and Figure 6]; 
“when a plurality of objects are detected in front of the host vehicle” [Goto, ¶ 0101-0123 and Figure 6]; 
“determine a type of each of the plurality of objects and acquire threshold values for each of the plurality of objects depending on the determined type of each of the plurality of objects” [Goto, ¶ 0101-0123 and Figure 6]; 
“calculate a risk potential field based on a vehicle speed of the host vehicle” [Goto, ¶ 0101-0123 and Figure 6]; 
“a position of the host vehicle” [Goto, ¶ 0101-0123 and Figure 6]; 
“a road width of a road on which the host vehicle is traveling” [Goto, ¶ 0101-0123 and Figure 6]; 
“and positions of the one or more plurality of objects” [Goto, ¶ 0101-0123 and Figure 6]; 
“calculate a target lateral distance and a difference for each of the one or more plurality of objects based on the vehicle speed of the host vehicle, the position of the host vehicle, the risk potential field, and the threshold value for each of the objects” [Goto, ¶ 0101-0123 and Figure 6];
“increase the target deceleration for at least one of the one or more the plurality of objects when the target lateral distance for the at least one the plurality of object§. is less than the threshold value” [Goto, ¶ 0101-0123 and Figure 6].
With respect to Claim 3: Goto discloses “The driving support device according to claim 2, wherein the electronic control unit is further configured to periodically repeatedly” [Goto, ¶ 0079, 0101-0123, and Figure 6];
 “acquire the threshold value and calculate the risk potential field when the at least one of the plurality of objects of which a distance from the host vehicle is equal to or less than a predetermined first distance is detected” [Goto, ¶ 0101-0123 and Figure 6];
“calculate the target lateral distance and increase the target deceleration when one or more the at least one of the plurality of objects of which a distance from the host vehicle is equal to or less than a predetermined second distance less than the predetermined first distance are detected” [Goto, ¶ 0101-0123 and Figure 6].
With respect to Claim 4: Goto discloses “The driving support device according to claim 2, wherein the threshold value is a lateral distance associated with a danger when the host vehicle passes by the at least of one the objects without deceleration” [Goto, ¶ 0102 and Figure 6].
With respect to Claim 5: Goto discloses “The driving support device according to claim 2, wherein: the at least one of the objects is a pedestrian” [Goto, ¶ 0102 and Figure 6]; 
“and the threshold value is a lateral distance associated with a danger when the host vehicle passes by the pedestrian without deceleration” [Goto, ¶ 0102 and Figure 6].
With respect to Claim 6: Goto discloses “The driving support device according to claim 2, wherein: the at least one of the objects is another vehicle” [Goto, ¶ 0102 and Figure 6]; 
“and the threshold value is a lateral distance associated with a danger when the host vehicle passes by the another vehicle without deceleration” [Goto, ¶ 0102 and Figure 6].
With respect to Claims 7-10: all limitations have been examined with respect to the device in claims 3-6. The device taught/disclosed in claims 7-10 can clearly perform as the device of claims 3-6. Therefore claims 7-10 are rejected under the same rationale. 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669